FRICK, J. I
concur with the Chief Justice in the' view that the instructions of the district court are incomplete and were thus calculated to mislead the jury to the prejudice of the defendant. I am, however, not prepared to concede that under defendant’s own version of the shooting of the little boy he, as a matter of law, was justified. Our statute (Comp. Laws Utah 1917, section 8032, subd. 2) only justifies the taking of human life when done “in defense of habitation, property, or person, against one who manifestly intends or endeavors, by violence or surprise, to commit a felony,” etc. (Italics mine.) The statute clearly requires that in order to justify the taking of human life there must be some actual, or at least threatened, violence or surprise. Merely to imagine or suspect that another is about to steal property, when the habitation is not being assailed in any way, does not justify' the slaying of the intruder as I understand the law. Our statute is merely a declaration of the common law. See 1 East’s Pleas of the Crown, 271. The only difference between the rule at common law and the rule under statutes like ours is that the danger need not be real or actual under the statute, but need only be reasonably apparent to the slayer. It is not sufficient, however, for the slayer merely to say that the danger appeared actual or real to him. Unless it appears from all the facts and circumstances in evidence that the slayer had good or sufficient cause to believe that there was imminent *328danger, he may not take life with impunity. The rule in that respect is well illustrated by the Supreme Court of California in the case of People v. Glover, 141 Cal. 238, 239, 74 Pac. 745. To the same effect is People v. Walsh, 43 Cal. 447. In the latter case, like in the one at bar, the shooting was without any challenge or investigation of any kind, and it was there held not to have been justified, in the case at bar the defendant did not even know that there was any one in fact at the rabbit boxes, and he shot without the slightest effort to ascertain whether there was in truth and in fact any one committing an act of violence or any other act. Under such circumstances I think the jury should at least be told that, unless the defendant had good cause to believe, and in good faith did believe, that some person was in fact committing an act of violence, and was by that means manifestly attempting or endeavoring to commit a felony, the shooting would not be justified.
In Pond v. People, 8 Mich. 177, Mr. Justice CAMPBELL, in his usual forcible style, states the law under a statute like ours in the following words:
“Where a felonious act is not of a violent or forcible character, as in picking pockets, and crimes partaking of fraud rather than force, there is no necessity, and therefore no justification, for homicide, unless possibly in some exceptional cases. The rule extends only to cases' of felony; and in those it is lawful to resist force by-force. If any forcible attempt is made, with a felonious intent against person or property, the person resisting is not obliged to retreat, hut may pursue his adversary, if necessary, till he finds himself out of danger. Life may not properly be taken under this rule where the evil may be prevented by other means within the power of the person who interferes against the felon. Reasonable apprhension, however, is sufficient here, precisely as in all other cases.”
To the same effect is Weaver v. State, 19 Tex. App. 568, 53 Am. Rep. 389, where it is said:
“Where a felony is threatened, the party may repel it, whether leveled at him or others; ‘but the force of defense must be proportioned to the force of attack. It is but reasonable that the kind and amount of defense should be measurably proportioned to the amount and kind of danger.’ ‘A bona fide belief by the defendant that a felony is in process of commission, which can only be ar*329rested by the death of the supposed felón, makes the killing excusable homicide.’ Whart. on Horn, section 533; Desty’s Amer. Crim. Daw, sections 125d, 126d.
“But ‘to justify the defensive destruction of human life the danger must be not problematical and remote, but evident and immediate.’ Aldrich v. Wright, 53 N. H. 398 [16 Am. Rep. 339], ‘The attempt must not be merely suspected, but (reasonably) apparent; the danger must be (apparently) imminent, and the opposing force or resistance must be necessary to avert the danger or defeat the attempt.’ * * * ‘The law holds the life of man in the highest regard. And only in extreme instances of wrongdoing, and impelled by an extreme necessity, can another take it innocently away.’ ”
In Kerr, Law of Homicide, at section 185, the law is tersely and correctly stated in tlie following words:
“Homicide in defense of property is excusable when nocessary to defeat or prevent the commission of a forcible or atrocious felony thereon, but under no other circumstance.”
In Driggers v. United States, 7 Ind. T. 761, 104 S. W. 1169, the court charged the jury as follows:
“The jury are instructed that justifiable homicide is the killing of a human being in self-defense, or in.the defense of habitation, property, or person, against one who manifestly intends or endeavors by violence or surprise to commit a felony on either. A bare fear of any of these offenses is not sufficient to justify the killing. It must appear that the circumstances, viewed from the defendant’s standpoint, as they reasonably appear to him, were sufficient to excite the fears of a reasonable man, and that the defendant acted upon these reasonable appearances of danger.”
That instruction, it was held by- tbe court, stated tbe law correctly under a statute precisely like ours. Take the defendant’s own testimony in this ease: Where is there tbe slightest evidence of force or violence exerted by tbe boy which would excite fear in any reasonable man? Again, in what way was there any surprise? The defendant was not, and could not have been, surprised so as to excite fear in him. He was actually standing guard' with a loaded gun. If any one was surprised in this case, it was the little boy who was shot. The law is not that the owner may shoot an offender merely because the owner discovers the latter in the act of taking the former’s property. Unless there is some act of violence or surprise accompanying the act, which gives the *330owner reasonable cause to fear personal injury, he may not shoot the offender. If the owner of property may ruthlessly kill the offender merely because the latter is found stealing property, when neither force nor violence is used so as to cause or justify fear in the owner of the property, then such owner may kill any one on sight whom he suspects of intending to take — that is, to steal — his property. Such in my judgment, is not the law, and the jury should be so instructed in plain language. Nor do I think that the question of whether the little boy was committing a burglary by what he did is here for review. The court in its instructions merely assumed that the boxes placed upon one another as described in the evidence and in which the rabbits were kept constituted an outhouse or a building within the purview of our statute. The state saved no exception to the court’s charge and has assigned no error in that regard. The instruction of the court, right or wrong, therefore, constituted the law of this ease so far as the jury were concerned. While I am not prepared to say that the rabbit boxes placed as they were did or did not constitute an outhouse or building within the purview of our statute,- yet, that question not being before us, I express no opinion upon it.